DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 09/09/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 103 rejection of claim 11 over Inoue, Van De Hijden, and Hendrikus as evidenced by Chylińska has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-2, 4-15
Withdrawn claims: 				None
Previously cancelled claims: 		3
Newly cancelled claims:			11
Amended claims: 				1, 9
New claims: 					None
Claims currently under consideration:	1-2, 4-10, 12-15
Currently rejected claims:			1-2, 4-10, 12-15
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2015/091220; previously cited) in view of Van Der Hijden (US 2015/0335054; cited on IDS) and Van Der Hijden (WO 2015/128155; cited on IDS), hereinafter referred to as “Hendrikus”.
Regarding claim 1, Inoue teaches a savoury concentrate (page 1, lines 4-6), comprising: (a) 20-75 wt.% by weight of the concentrate (page 13, lines 7-8), which overlaps the claimed range, of an oil phase comprising a liquid oil content at 20°C of up to 100% (corresponding to at least part of the oil used should be liquid at ambient temperature and the oil comprises oils such as sunflower oil, olive oil, and corn oil, which are liquid at 20°C) (page 13, lines 17-30), which overlaps the claimed liquid oil and solid fat content; (b) 15-40 wt.% by weight of water in the concentrate of an edible salt (page 12, lines 13-16), selected from sodium chloride, potassium chloride and combinations thereof (page 12, lines 8-9); (c) 0.1-30 wt.% by weight of the concentrate, which overlaps the claimed content range, of savoury taste giving ingredients selected from flavoring, glutamate, and 5’-ribonucleotides (corresponding to nucleotides) (page 15, lines 1-7); and (d) water (corresponding to a water-to-oil ratio of 1:0.75-1:4) (page 4, lines 26-27).  Based on the disclosures of 20-75 wt.% oil in the concentrate and a water-to-oil ratio of 1:0.75-1:4, the minimum amount of water in the concentrate is 5 wt.%, which overlaps the claimed water content range.  Based upon this minimum amount of water and the disclosure of 15-40 wt.% by weight of water in the concentrate of an edible salt, amounts of salt in the concentrate overlap the claimed range.  Inoue teaches that the concentrate is a dish specific seasoning concentrate or a sauce concentrate (page 6, lines 12-14) which comprises flavours in an amount of 0.1-30 wt.% (page 15, lines 2 and 6-7).  It does not teach the fibrous preparation as claimed in Part (e) comprising method steps (i)-(iii) or that the fibrous preparation is dispersed in the oil phase in a concentration of 0.1-10 wt.% by weight of the combined weight of the liquid oil and the fibrous preparation wherein the weight ratio of dry matter to the oil phase lies within the range of 2:1-0.2:1.   
However, Van Der Hijden teaches a fibrous preparation (corresponding to tomato fibre composition) ([0042]) for a tomato based sauce ([0090]) of delaminated cell wall material from plant tissue ([0041]) from which water-soluble components have been removed (corresponding to the composition not containing more than 10 wt.% of water-soluble material) ([0059]), said delaminated cell wall material having a lamellar structure of the primary cell walls that has at least partly been disrupted to release cellulose microfibrils ([0041]), and said fibrous preparation comprising 18-45% cellulose by weight of dry matter ([0064]), said cellulose having a maximum degree of crystallinity of 50% ([0069]); 10-40% hemicellulose by weight of dry matter ([0070]); 10-40% pectin by weight of dry matter ([0062]), at least 70% of the pectin contained in the preparation being bound pectin ([0063]); at least 75% combined cellulose, hemicellulose, and pectin by weight of dry matter ([0071]), and less than 55% pectin by weight of cellulose ([0066]), which either overlaps or falls within the claimed content ranges.  It also teaches the preparation has a dry matter content of 1-100 wt.% ([0057]).  Hendrikus teaches a fibrous preparation (corresponding to preparation of plant parenchymal cell wall clusters) (page 3, lines 8-10) made from tomato cells (page 8, line 10-14) having a BET specific surface area (SBET) of 5-40 m2/g (page 8, line 29- page 9, line 6), which overlaps the claimed range, for savoury concentrates (corresponding to savory instant dry food products such as sauces that need to be rehydrated by combining it with water) (page 11, lines 24-29).  Hendrikus teaches that the preparation is not salt-sensitive (page 21, lines 6-7) and due to its water-structuring capabilities, is used as a thickener (page 10, line 28, page 11, line 3) so that a consumer will associate the foodstuff in which the preparation is incorporated, as being high quality (page 1, lines 10-14).  It also teaches that the preparation is prepared by cooking the plant material to break down the middle lamella followed by washing to remove the water-soluble materials (page 10, lines 6-12).
It would have been obvious for a person of ordinary skill in the art to have modified the concentrate of Inoue by using the fibrous preparation taught by Van Der Hijden.  Since Inoue teaches the concentrate is a dish specific seasoning concentrate or a sauce concentrate, but does not disclose flavoring to prepare them, a skilled practitioner would be motivated to consult an additional reference such as Van Der Hijden in order to determine a suitable flavoring for producing a sauce or dish specific seasoning concentrate, rendering the claimed fibrous preparation obvious.  Furthermore, since Inoue teaches flavoring comprises 0.1-30 wt.% of the concentrate and an oil phase in the form of 100% liquid oil comprises 20-75 wt.% of the concentrate while Van Der Hijden teaches a fibrous preparation having a content of dry matter of 1-100 wt.% used to flavor sauce, the fibrous preparation as the flavoring comprises about 0.1-60 wt.% by weight of the combined weight of the liquid oil and fibrous preparation and the weight ratio of dry matter to the oil phase overlaps the claimed amount and ratio, rendering them obvious.  The combination of prior art does not teach that the fibrous preparation is obtained by a process comprising method steps (i)-(iii).   However, these method steps make claim 1 a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  In the present instance, method steps (i)-(iii) reciting a process for obtaining the fibrous preparation do not contribute to the patentability of the presently claimed product, especially wherein the method steps do not disclose a specific method of delaminating  cell wall material or a specific method of drying the subsequent aqueous dispersion of delaminated cell wall material.
The tomato fiber preparation of Van Der Hijden has excellent water structuring properties ([0001]), is not salt sensitive ([0086]), and is prepared from a composition comprising tomato cell walls wherein water-soluble components have been removed and the lamella have been broken down ([0030], [0041]), which are features shared by the preparation disclosed by Hendrikus.  Therefore, it would have obvious to ensure the preparation of Van Der Hijden has the same SBET taught by Hendrikus since (a) the references share a process of making the preparations and share desired functions of the resulting preparations, and (b) Hendrikus teaches the preparation having the claimed SBET signals to consumers that the foodstuff in which it is incorporated is of high quality.  Therefore, the claimed SBET is rendered obvious. 
Regarding claim 2, the prior art teaches the invention as described above in claim 1, including the oil phase comprising a liquid oil content at 20°C of up to 100% (corresponding to at least part of the oil used should be liquid at ambient temperature and the oil comprises oils such as sunflower oil, olive oil, and corn oil, which are liquid at 20°C) (Inoue, page 13, lines 17-30), which overlaps the claimed solid fat content.
Regarding claim 4, the prior art teaches the invention as described above in claim 1, including Inoue teaching an oil phase comprising 100% liquid oil (corresponding to at least part of the oil used should be liquid at ambient temperature and the oil comprises oils such as sunflower oil, olive oil, and corn oil, which are liquid at 20°C) (page 13, lines 17-30) comprises 20-75 wt.% of the concentrate (page 13, lines 7-8) and the fibrous preparation taught by Van Der Hijden as the flavoring comprises 0.1-30 wt.% of the concentrate (page 15, lines 1-2 and 6-7).  These disclosures show the sum of (i) the wt.% of the fibrous preparation by weight of the combined weight of the liquid oil and fibrous preparation, which is about 0.1-60 wt.%, and (ii) the percentage of solid fat content in the oil phase at 20°C overlaps the claimed range, rendering it obvious.
Regarding claim 5, the prior art teaches the invention as described above in claim 1, including the fibrous preparation contains less than 55% pectin by weight of cellulose (Van Der Hijden [0066]), which falls within the claimed range.
Regarding claim 6, the prior art teaches the invention as described above in claim 1, including the concentrate comprises 20-75 wt.% oil phase by weight of the concentrate (Inoue, page 13, lines 7-8), which overlaps the claimed range.
Regarding claim 7, the prior art teaches the invention as described above in claim 1, including components (a) – (e) together constitute amounts overlapping the claimed range since Inoue teaches (a) 20-75 wt.% oil phase by weight of the concentrate (page 13, lines 7-8) and (c) 0.1-30 wt.% by weight of the concentrate savoury taste giving ingredients selected from flavoring, glutamate, and 5’-ribonucleotides (page 15, lines 1-7), so that (a) and (c) alone already comprise up to 100% of the concentrate.
Regarding claim 8, the prior art teaches the invention as described above in claim 1, including Inoue teaching (a) 20-75 wt.% by weight of the concentrate (page 13, lines 7-8), which overlaps the claimed range, of an oil phase comprising a liquid oil content at 20°C of up to 100% (corresponding to at least part of the oil used should be liquid at ambient temperature and the oil comprises oils such as sunflower oil, olive oil, and corn oil, which are liquid at 20°C) (page 13, lines 17-30), which overlaps the claimed liquid oil and solid fat content; (b) 15-40 wt.% by weight of water in the concentrate of an edible salt (page 12, lines 13-16), selected from sodium chloride, potassium chloride and combinations thereof (page 12, lines 8-9); (c) and (f) 0.1-30 wt.% by weight of the concentrate of savoury taste giving ingredients selected from flavoring, glutamate, 5’-ribonucleotides (corresponding to nucleotides), vegetables, and spices (page 15, lines 1-7); and (d) water (corresponding to a water-to-oil ratio of 1:0.75-1:4) (page 4, lines 26-27).  Based on the disclosures of 20-75 wt.% oil in the concentrate and a water-to-oil ratio of 1:0.75-1:4, the minimum amount of water in the concentrate is 5 wt.%, which overlaps the claimed water content range.  Based upon this minimum amount of water and the disclosure of 15-40 wt.% by weight of water in the concentrate of an edible salt, amounts of salt in the concentrate overlap the claimed range.  Van Der Hijden and Hendrikus teach (e) the fibrous preparation as a flavoring for preparing sauces and dish specific seasoning concentrates.  Since Inoue teaches flavoring comprises 0.1-30 wt.% of the concentrate and an oil phase in the form of 100% liquid oil comprises 20-75 wt.% of the concentrate, the fibrous preparation as the flavoring comprises about 0.1-60 wt.% by weight of the combined weight of the liquid oil and fibrous preparation, which overlaps the claimed concentration rendering it obvious.  Furthermore, the prior art shows the sum of (i) the wt.% of the fibrous preparation by weight of the combined weight of the liquid oil and fibrous preparation, which is about 0.1-60 wt.%, and (ii) the percentage of solid fat content in the oil phase at 20°C overlaps the claimed range, rendering it obvious.
Regarding claim 15, the prior art teaches the invention as described above in claim 1, including that ready-to-eat savoury products formed from the addition of water to concentrates have been known to consumers and the skilled practitioner for decades (Inoue, page 1, paragraph 9-15).  This disclosure at least suggests that the process for preparing the ready-to-eat product as claimed is obvious.

Claims 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2015/091220; previously cited) in view of Van Der Hijden (US 2015/0335054; cited on IDS) and Hendrikus (WO 2015/128155; cited on IDS) as evidenced by Chylińska (Chylińska et al. “Imaging of polysaccharides in the tomato cell wall with Raman microspectroscopy”, 2014, Plant Methods, vol. 10:4; previously cited).
Regarding claim 9, Inoue teaches a method for the preparation of a savoury concentrate (page 1, lines 4-6), comprising combining: (a) 20-75 parts (and percentage) by weight of the concentrate (page 13, lines 7-8), which overlaps the claimed range, of an oil phase comprising a liquid oil content at 20°C of up to 100% (corresponding to at least part of the oil used should be liquid at ambient temperature and the oil comprises oils such as sunflower oil, olive oil, and corn oil, which are liquid at 20°C) (page 13, lines 17-30), which overlaps the claimed liquid oil and solid fat content; (c) 15-40 parts by weight of water in the concentrate of an edible salt (page 12, lines 13-16), selected from sodium chloride, potassium chloride and combinations thereof (page 12, lines 8-9); and (d) 0.1-30 parts by weight of the concentrate, which overlaps the claimed content range, of savoury taste giving ingredients selected from flavoring, glutamate, and 5’-ribonucleotides (corresponding to nucleotides) (page 15, lines 1-7).  Inoue teaches water content in a water-to-oil ratio of 1:0.75-1:4 (page 4, lines 26-27).  Based on the disclosures of 20-75 wt.% oil in the concentrate and a water-to-oil ratio of 1:0.75-1:4, the minimum amount of water in the concentrate is 5 wt.%, which overlaps the claimed water content range.  Based upon this minimum amount of water and the disclosure of 15-40 wt.% by weight of water in the concentrate of an edible salt, amounts of salt in the concentrate overlap the claimed range.  Inoue teaches that the concentrate is a dish specific seasoning concentrate or a sauce concentrate (page 6, lines 12-14) which comprises flavours in an amount of 0.1-30 wt.% (page 15, lines 2 and 6-7).  It does not teach the fibrous preparation as claimed in Part (b) comprising method steps (i)-(iii) or that the weight ratio of dry matter to the oil phase lies within the range of 2:1-0.2:1 wherein the method comprises the steps as claimed.   
However, Van Der Hijden teaches a fibrous preparation (corresponding to tomato fibre composition) ([0042]) for a tomato based sauce ([0090]) of delaminated cell wall material from plant tissue ([0041]) from which water-soluble components have been removed (corresponding to the composition not containing more than 10 wt.% of water-soluble material) ([0059]), said delaminated cell wall material having a lamellar structure of the primary cell walls that has at least partly been disrupted to release cellulose microfibrils ([0041]), and said fibrous preparation comprising 18-45% cellulose by weight of dry matter ([0064]), said cellulose having a maximum degree of crystallinity of 50% ([0069]); 10-40% hemicellulose by weight of dry matter ([0070]); 10-40% pectin by weight of dry matter ([0062]), at least 70% of the pectin contained in the preparation being bound pectin ([0063]); at least 75% combined cellulose, hemicellulose, and pectin by weight of dry matter ([0071]), and less than 55% pectin by weight of cellulose ([0066]), which either overlaps or falls within the claimed content ranges.  Van Der Hijden also teaches that the fibrous preparation is obtained by a process comprising: (i) providing a cell wall material from plant tissue (corresponding to composition comprising tomato cell walls) ([0030]), which comprises 25 wt.% cellulose as evidenced by Chylińska (page 1, column 1, paragraph 2), which falls within the claimed cellulose content range; (ii) delaminating said cell wall material in an aqueous medium to obtain an aqueous dispersion of delaminated cell wall material ([0039]-[0041]); and (iii) drying the aqueous dispersion of delaminated cell wall material to obtain the fibrous preparation (corresponding to dry matter content of 1-100 wt.%) ([0057]).  Hendrikus teaches a fibrous preparation (corresponding to preparation of plant parenchymal cell wall clusters) (page 3, lines 8-10) having a BET specific surface area (SBET) of 5-40 m2/g (page 8, line 29- page 9, line 6) , which overlaps the claimed range, for savoury concentrates (corresponding to savory instant dry food products such as sauces that need to be rehydrated by combining it with water) (page 11, lines 24-29).
It would have been obvious for a person of ordinary skill in the art to have modified the method of making the concentrate of Inoue by using the fibrous preparation taught by Van Der Hijden.  Since Inoue teaches the concentrate is a dish specific seasoning concentrate or a sauce concentrate, but does not disclose flavoring to prepare them, a skilled practitioner would be motivated to consult an additional reference such as Van Der Hijden in order to determine a suitable flavoring for producing a sauce or dish specific seasoning concentrate, rendering the claimed fibrous preparation obvious.  In consulting Van Der Hijden, the practitioner would also find a suitable method of preparing the fibrous preparation; thereby rendering steps (i)-(iii) of Part (b) obvious.  Furthermore, since Inoue teaches flavoring comprises 0.1-30 wt.% of the concentrate and an oil phase comprises 20-75 wt.% of the concentrate while Van Der Hijden teaches a fibrous preparation having a content of dry matter of 1-100 wt.% used to flavor sauce, the weight ratio of dry matter to the oil phase overlaps the claimed ratio, rendering it obvious.  Inoue teaches ingredients, excluding oil, to be mixed with water and then adding the oil phase to the mixture (page 17, lines 5-10) which renders the claimed method obvious.
The tomato fiber preparation of Van Der Hijden has excellent water structuring properties ([0001]), is not salt sensitive ([0086]), and is prepared from a composition comprising tomato cell walls wherein water-soluble components have been removed and the lamella have been broken down ([0030], [0041]), which are features shared by the preparation disclosed by Hendrikus.  Therefore, it would have obvious to ensure the preparation of Van Der Hijden has the same SBET taught by Hendrikus since (a) the references share a process of making the preparations and share desired functions of the resulting preparations, and (b) Hendrikus teaches the preparation having the claimed SBET signals to consumers that the foodstuff in which it is incorporated is of high quality.  Therefore, the claimed SBET is rendered obvious. 
Regarding claim 10, the prior art teaches the invention as described above in claim 9, including the oil phase comprising a liquid oil content at 20°C of up to 100% (corresponding to at least part of the oil used should be liquid at ambient temperature and the oil comprises oils such as sunflower oil, olive oil, and corn oil, which are liquid at 20°C) (Inoue, page 13, lines 17-30), which overlaps the claimed solid fat content.
Regarding claim 12, the prior art teaches the invention as described above in claim 9, including the insoluble fibers in the fibrous preparation are largely disentangled so that they are capable of binding more water and being more easily dispersed (Van Der Hijden [0041]), which at least suggests that complete disentanglement of the fibers of the cell walls is desirable, rendering the claimed absence of intact cell wall structures obvious.
Regarding claim 13, the prior art teaches the invention as described above in claim 9, including Hendrikus teaching a preferred particle size of about 70-500 µm (page 6, lines 23-30), which suggests that at least 70 wt.% of particles would pass a sieve with a mesh size of 500 µm, no matter in what substance the particles are dispersed.
Regarding claim 14, the prior art teaches the invention as described above in claim 9, including Inoue teaching a savoury concentrate (page 1, lines 4-6), comprising: (a) 20-75 wt.% by weight of the concentrate (page 13, lines 7-8), which overlaps the claimed range, of an oil phase comprising a liquid oil content at 20°C of up to 100% (corresponding to at least part of the oil used should be liquid at ambient temperature and the oil comprises oils such as sunflower oil, olive oil, and corn oil, which are liquid at 20°C) (page 13, lines 17-30), which overlaps the claimed liquid oil and solid fat content; (b) 15-40 wt.% by weight of water in the concentrate of an edible salt (page 12, lines 13-16), selected from sodium chloride, potassium chloride and combinations thereof (page 12, lines 8-9); (c) 0.1-30 wt.% by weight of the concentrate, which overlaps the claimed content range, of savoury taste giving ingredients selected from flavoring, glutamate, and 5’-ribonucleotides (corresponding to nucleotides) (page 15, lines 1-7); and (d) water (corresponding to a water-to-oil ratio of 1:0.75-1:4) (page 4, lines 26-27).  Based on the disclosures of 20-75 wt.% oil in the concentrate and a water-to-oil ratio of 1:0.75-1:4, the minimum amount of water in the concentrate is 5 wt.%, which overlaps the claimed water content range.  Based upon this minimum amount of water and the disclosure of 15-40 wt.% by weight of water in the concentrate of an edible salt, amounts of salt in the concentrate overlap the claimed range.  Inoue teaches that the concentrate is a dish specific seasoning concentrate or a sauce concentrate (page 6, lines 12-14) which comprises flavours in an amount of 0.1-30 wt.% (page 15, lines 2 and 6-7).  Van Der Hijden teaches a fibrous preparation of delaminated cell wall material from plant tissue ([0041]) from which water-soluble components have been removed (corresponding to the composition not containing more than 10 wt.% of water-soluble material) ([0059]), said delaminated cell wall material having a lamellar structure of the primary cell walls that has at least partly been disrupted to release cellulose microfibrils ([0041]), and said fibrous preparation comprising 18-45% cellulose by weight of dry matter ([0064]), said cellulose having a maximum degree of crystallinity of 50% ([0069]); 10-40% hemicellulose by weight of dry matter ([0070]); 10-40% pectin by weight of dry matter ([0062]), at least 70% of the pectin contained in the preparation being bound pectin ([0063]); at least 75% combined cellulose, hemicellulose, and pectin by weight of dry matter ([0071]), and less than 55% pectin by weight of cellulose ([0066]), which either overlaps or falls within the claimed content ranges.  It also teaches the preparation has a dry matter content of 1-100 wt.% ([0057]).  Hendrikus teaches the fibrous preparation (page 3, lines 8-10) to have a BET specific surface area (SBET) of 5-40 m2/g (page 8, line 29- page 9, line 6).  Also, since Inoue teaches flavoring comprises 0.1-30 wt.% of the concentrate and an oil phase in the form of 100% liquid oil comprises 20-75 wt.% of the concentrate while Van Der Hijden teaches a fibrous preparation having a content of dry matter of 1-100 wt.% used to flavor sauce, the fibrous preparation as the flavoring comprises about 0.1-60 wt.% by weight of the combined weight of the liquid oil and fibrous preparation and the weight ratio of dry matter to the oil phase overlaps the claimed amount and ratio, rendering them obvious.  

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1, 2, 4-10, and 12-15 over Inoue, Van der Hijden, and Hendrikus: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 1 to recite that the delaminated fibrous preparation is obtained by steps (i)-(iii).  Applicant argued that the combination of Inoue, Van der Hijden, and Hendrikus fail to render obvious every element of amended independent claim 1 because the cited prior art fails to teach a savory concentration that: (1) is dispersed in the oil phase in a concentration of 0.1-10 wt.% by weight of the combined liquid oil and fibrous preparation; and (2) has an SBET of at least 5-40 m2/g.  Applicant stated that: (A) Inoue fails to teach a savory concentrate comprising a fibrous preparation; (B) Van der Hijden does not teach fibers having the claimed SBET; and (C) Hendrikus fails to remedy these deficiencies.  Applicant stated that the claimed SBET can only be obtained by carefully drying the fibers as recited in amended claim 1.  Applicant stated that Hendrikus fails to teach fibers or a fibrous preparation having the characteristics of the claimed fibrous preparation as it teaches away from drying the aqueous dispersion of delaminated cell wall material as claimed.  Applicant stated that Van der Hijden is silent on drying the tomato fiber composition and does not motivate a  skilled practitioner to deviate from the method of Hendrikus.  Applicant stated that Van der Hijden and Hendrikus fail to teach a fibrous preparation having the claimed SBET and Inoue fails to remedy this deficiency (Applicant’s Remarks, page 8, paragraph 2 – page 9, paragraph 3).
However, the Examiner points out that amended claim 1 is directed to a product and that the addition of method steps (i)-(iii) regarding a process for preparing the claimed fibrous preparation means that amended claim 1 is a “product-by process” claim.  As described above in the rejection of amended claim 1, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.”  In the present instance, method steps (i)-(iii) reciting a process for obtaining the fibrous preparation do not contribute to the patentability of the presently claimed product, especially wherein the method steps do not disclose a specific method of delaminating  cell wall material or a specific method of drying the subsequent aqueous dispersion of delaminated cell wall material.  Furthermore, since steps (i)-(iii) as now recited by claims 1 and 9 do not mention any particular method of drying the aqueous dispersion, the assertion that fibers having the claimed SBET can only be produced by careful drying is not supported by the claims.
In response to the assertion that Hendrikus teaches away from drying the aqueous dispersion of delaminated cell wall material as claimed, Hendrikus teaches drying the aqueous dispersion on page 10, lines 5-15.  Van der Hijden also teaches drying of the aqueous dispersion (corresponding to the aqueous composition [0039] forming a fibrous preparation having a dry matter content of 1-100 wt.% [0057]).
In response to the assertion that the cited prior art fails to teach a savory concentration that is dispersed in the oil phase in a concentration of 0.1-10 wt.% by weight of the combined liquid oil and fibrous preparation, Inoue teaches flavoring comprises 0.1-30 wt.% of the concentrate and an oil phase in the form of 100% liquid oil comprises 20-75 wt.% of the concentrate while Van Der Hijden teaches a fibrous preparation having a content of dry matter of 1-100 wt.% used to flavor sauce.  Therefore, the cited prior art teaches that the fibrous preparation as the flavoring comprises about 0.1-60 wt.% by weight of the combined weight of the liquid oil and fibrous preparation and the weight ratio of dry matter to the oil phase overlaps the claimed amount and ratio, rendering them obvious.
In response to the assertion that the cited prior art fails to teach a savory concentration that has an SBET of at least 5-40 m2/g, Hendrikus teaches a fibrous preparation (page 3, lines 8-10) made from tomato cells (page 8, line 10-14) having a BET specific surface area (SBET) of 5-40 m2/g (page 8, line 29- page 9, line 6), which overlaps the claimed range, for savoury concentrates (page 11, lines 24-29).  The tomato fiber preparation of Van Der Hijden has excellent water structuring properties ([0001]), is not salt sensitive ([0086]), and is prepared from a composition comprising tomato cell walls wherein water-soluble components have been removed and the lamella have been broken down ([0030], [0041]), which are features shared by the preparation disclosed by Hendrikus.  Therefore, it would have obvious to ensure the preparation of Van Der Hijden has the same SBET taught by Hendrikus since (a) the references share a process of making the preparations and share desired functions of the resulting preparations, and (b) Hendrikus teaches the preparation having the claimed SBET signals to consumers that the foodstuff in which it is incorporated is of high quality.  Therefore, the claimed SBET is rendered obvious.  Since the prior art has been shown to teach all features of the claims and Applicant’s arguments have been shown to be unpersuasive, the rejections of the claims are maintained as written herein.

Claim Rejections – 35 U.S.C. 103 of claim 11 over Inoue, Van der Hijden, and Hendrikus, as evidenced by Chylińska: Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that Chylińska does not remedy the deficiencies of Inoue, Van der Hijden, and Hendrikus in relation to claim 9.  Applicant canceled claim 11 (Applicant’s Remarks, page 9, paragraph 4 – page 10, paragraph 1).
Applicant canceled claim 11, thereby rendering its rejection moot.  Since the prior art teaches the features of amended claim 9 as described in its rejection above and in the response to arguments above, Chylińska continues to be relied on as an evidentiary reference for claim 9 and its dependents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791